Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
CONNECTOR WITHIN A BUS BAR PLUG ASSEMBLY

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3  are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hung            (TW Application No. 109 111 668 – Pub. No. 2020 29 592 Pub. Date August 1, 2020 - attached) where US 11,211,734 will be relied upon for citation purposes.

With respect to Claim 1; Hung [Fig. 4] discloses a connector, comprising: a first terminal assembly 20, 30 and a second terminal assembly arranged opposite to and spaced apart from [mirroring] the first terminal assembly; both terminal assemblies respectively having a longitudinally extending plate-shaped fixing portion 22, 32, a longitudinally extending terminal portion 21, 31, a substantially laterally extending connection portion [unmarked portion between 21, 22 and 31, 32 in Fig. 4] to connect the plate-shaped fixing portion 22, 32 and the terminal portion 21, 31; a spacing [Fig. 6] between the plate-shaped fixing portions [upper set of 22, 32] and [lower set of 22, 32] is greater than a spacing between the terminal portions 21, 31.


With respect to Claims 2 and 3; Hung [Fig. 4] discloses a first wire [there are four within C] electrically connected to opposite inner sides of the respective first and second terminal assembly at one end thereof [Col. 6, lines 5-10].

Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 4;  allowability resides at least in part with the prior art not showing or fairly teaching oppositely arranged first and second terminal assemblies each having a respective wire connected at one end on opposing inner sides thereof; the terminal assemblies comprising a terminal portion and a plate-shaped fixing portion having a spacing therebetween that is greater than a spacing between the respective terminal portions with a conductive block connected on an inner surface of the first plate-shaped fixing portion in conjunction with ALL the remaining limitations within claims 1-4.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 10,826,215 Zhang et al. (Figs. 28, 29) disclose first and second terminal assemblies arranged opposite to and spaced apart from each other; both terminal assemblies respectively having a longitudinally extending plate-shaped fixing portion, a longitudinally extending terminal portion and connection portion having a spacing between the plate-shaped fixing portions that is greater than a spacing between the terminal portions.
	However Zhang et al. does not show or teach the terminal assemblies connected to wires nor is there any teaching of there being a conductive block on the inner surface of the analogous fixing portion.



US 11,177,599 Horning et al.. (Figs. 1, 3) show an analogous connector and terminal assemblies with a “block” (230) on an inner surface between the terminal assemblies.  However the “block” is a spacer made of insulating material and is not analogous to the claimed “conductive block.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833